               Case 3:15-cr-00582-WHO Document 328 Filed 11/13/18 Page 1 of 3



 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 ELISE LAPUNZINA (NYBN 2540730)
   S. WAQAR HASIB (CABN 234818)
 5
         450 Golden Gate Avenue, Box 36055
 6       San Francisco, California 94102-3495
         elise.lapunzina@usdoj.gov; 415-436-6878
 7       waqar.hasib@usdoj.gov; 415-436-7261

 8 Attorneys for United States of America

 9                                     UNITED STATES DISTRICT COURT

10                                   NORTHERN DISTRICT OF CALIFORNIA

11                                          SAN FRANCISCO DIVISION

12   UNITED STATES OF AMERICA,                          )   NO. CR 15-00582 WHO
                                                        )
13            Plaintiff,                                )   UNITED STATES’ EX PARTE APPLICATION
                                                        )   AND [PROPOSED] ORDER PERMITTING
14       v.                                             )   DISCLOSURE OF PRETRIAL SERVICES
                                                        )   REPORT AND ADDENDUM
15   ADAM SHAFI,                                        )
                                                        )
16            Defendant.                                )
                                                        )
17                                                      )

18

19            The United States respectfully applies ex parte for an order permitting disclosure of all pretrial

20 services reports in this case. The United States has filed an appeal of this Court’s reconsideration of its

21 pretrial detention order with the United States Court of Appeals for the Ninth Circuit. In order to

22 adequately brief the appeal and to provide a complete record to the Court of Appeals, the United States

23 asks that this Court order Pretrial Services to provide a copy of any Pretrial Services reports and their

24 addenda to counsel for the United States and the defendant for use during the appeal. The United States

25 further requests this Court order that counsel for the United States or the Pretrial Services Office may

26 file a copy of the pretrial services reports in the Ninth Circuit and that any filing of the reports and their

27 addenda with respect to the appeal be made under seal.

28

     EX PARTE APPLICATION AND [PROPOSED] ORDER
     CR 15-0582 WHO
             Case 3:15-cr-00582-WHO Document 328 Filed 11/13/18 Page 2 of 3



 1           Accordingly, the United States moves this Court to issue an order that Pretrial Services provide

 2 a copy of all pretrial services reports and their addenda in this case to counsel for the United States and

 3 the defense for use in the pending appeal of this Court’s detention order. Defendant’s counsel does not

 4 object to the United States’ request.

 5

 6 DATED: November 13, 2018                               Respectfully submitted,

 7                                                        ALEX G. TSE
                                                          United States Attorney
 8
                                                          _______/s/___________________________
 9                                                        ELISE LAPUNZINA
                                                          S. WAQAR HASIB
10                                                        Attorneys for the United States of America
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 EX PARTE APPLICATION AND [PROPOSED] ORDER
     CR 15-0582 WHO
                                                     2
             Case 3:15-cr-00582-WHO Document 328 Filed 11/13/18 Page 3 of 3



 1                                           [PROPOSED] ORDER

 2          Having considered the United States’ Application for an Order Permitting the Disclosure of

 3 Pretrial Services Report and Addendum, it is hereby ORDERED that: (1) Pretrial Services shall provide

 4 copies of the pretrial services reports and their addenda in this case to the attorneys for the United States

 5 and defendant which shall be returned to Pretrial Services at the conclusion of the appeal; (2) counsel for

 6 the United States or the Pretrial Services Office may file a copy of the pretrial services reports in the

 7 Ninth Circuit; and (3) any filing of the reports and their addenda with respect to the appeal shall be made

 8 under seal.

 9
10 DATED:
                                                          HONORABLE WILLIAM H. ORRICK
11                                                        UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 EX PARTE APPLICATION AND [PROPOSED] ORDER
     CR 15-0582 WHO
                                                      3
